Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because of the inclusion of the legal phraseology “said”.  Correction is required.  See MPEP § 608.01(b).

Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 61 depends from cancelled claim 29 and is therefore of indefinite scope. Claim 62 depends from claim 61 and is likewise indefinite. Since the Examiner cannot guess the scope of these claims, the patentability of these claims with respect to the prior art will not be assessed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 42-60 and 63-66 are rejected under 35 U.S.C. 103 as being unpatentable over Getz (U.S. Patent 3,824,048).
Getz discloses a green tire handling process including:
arranging a green tire with the geometric axis of rotation thereof in a predefined horizontally-transverse position (Figure 1);

aligning the gripping axis with the tire geometric axis for coaxially positioning the gripping device around the green tire;
 radially activating the gripping area to contact against a radially outer surface of the green tire only at the tread area of the green tire (at a contact band thereof) to retain the green tire; and
handling the gripping device to a subsequent working station (col. 5, lines 30-56) while the gripping device continues to retain the green tire (col. 4, lines 50-60), wherein the subsequent working station may be a tire curing mold inherently having a reference axis coinciding with the green tire geometric axis when the green tire is transferred into the tire curing mold.
Getz does not disclose that the vulcanized tire is a bicycle tire. However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the process disclosed in Getz by handling a green bicycle tire instead of a green automobile tire as is apparently disclosed in Getz, since a skilled artisan would have expected the handling process to perform equally well with either such tire.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fukazawa (US 2004/0239134; gripping sectors 5), Grotkasten (U.S. Patent 4,681,521; gripping sectors 11), Lauber (U.S. Patent 4,474,399; gripping sectors 33), Blosser et al. (U.S. Patent 4,447,385; gripping sectors 84, 90, 98) and Balle et al. (U.S. Patent 3,396,221; gripping sectors 46) each discloses a green tire handling process.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAMES P MACKEY/Primary Examiner, Art Unit 1744